PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/880,706
Filing Date: 21 May 2020
Appellant(s): KENNEDY et al.



__________________
Joe Liebeschuetz, Reg. No. 37,505
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12 March 2021 from which the appeal is taken have been modified by the Advisory Action dated 24 September 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

	(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-35, and 37-40 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-44 of copending Application No. 16/596,180 (reference application which is also the parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 36-39 of the ‘180 application are directed to “[a] population of adapted nucleic acids” and claims 40-44 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. In a

Additionally, attention is directed to Gottschalk, Comr. Pats. v. Benson, et al. (US, 1972) 175 USPQ 673, 675:
Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work. As we stated in Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 130, 76 USPQ 280, 281, “He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” We dealt there with a “product” claim, while the present case deals only with a “process” claim. But we think the same principle applies.  (Emphasis added)

Here the “process” claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure-binary conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.  (Emphasis added)


Attention is also directed to the precedential decision in Ariosa Diagnostics, Inc., et al. v. Sequenom, Inc., et al. 115 USPQ2d 1152 (Fed. Cir. 2015):
In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. ___, 132 S. Ct. 1289 (2012), the Supreme Court set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297. If the answer is yes, then we next consider the elements of each claim both individually and “as an ordered combination” to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. Id. at 1298.

***

Mayo made clear that transformation into a patent-eligible application requires “more than simply stat[ing] the law of nature while adding the words ‘apply it.’” Id. At 1294. A claim that recites an abstract idea, law of nature, or natural phenomenon must include “additional features” to ensure “that the [claim] is more than a drafting effort designed to monopolize the [abstract idea, law of nature, or natural phenomenon].” Id. at 1297. For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

***

Thus, in this case, appending routine, conventional steps to a natural phenomenon, specified at a high level of generality, is not enough to supply an inventive concept.

***

Sequenom and amici encourage us to draw distinctions among natural phenomena based on whether or not they will interfere significantly with innovation in other fields now or in the future. The Supreme Court cases, however, have not distinguished among different laws of nature or natural phenomenon according to whether or not the principles they embody are sufficiently narrow.  See, e.g., Parker v. Flook, 437 U.S. 584 (1978) (holding narrow mathematical formula unpatentable). In Parker v. Flook, the Supreme Court stated the issue in the case as follows: “The question in this case is whether the identification of a limited category of useful, though conventional, post-solution applications of such a formula makes respondent’s method eligible for patent protection.” Id. at 585.  The answer to that question was “no” because granting exclusive rights to the mathematical formula would be exempting it from any future use.


Claims 21, 28, 29 and 33 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a composition of matter- a kit.


Does the claim recite an abstract idea, law of nature, or natural phenomenon??

In the present case, the claim(s) is/are directed to a natural phenomenon.  As seen in dependent claim 28, the kit is to comprise “a T4 polymerase or Klenow large fragment”.   In claim 29 the kit is to comprise “a Taq polymerase”; and in claim 33, the kit is to comprise “a set of oligonucleotide capture probes”.

Attention is directed to US 2020/0181681 A1 (Mitchell et al.), which teaches at paragraph [0075] that source of Klenow (large) fragment (claim 28) is naturally found in E. coli, and that Taq polymerase (claim 29) is found in Thermus aquaticus.  As stated therein:
[0075] In any of the foregoing embodiments, any DNA polymerase (enzyme that catalyzes polymerization of DNA nucleotides into a DNA strand) may be utilized, including thermostable polymerases. Suitable polymerase enzymes will be known to those skilled in the art, and include E. coli DNA polymerase, Klenow fragment of E. coli DNA polymerase I, T7 DNA polymerase, T4 DNA polymerase, T5 DNA polymerase, Klenow class polymerases, Taq polymerase, Pfu DNA polymerase, Vent polymerase, bacteriophage 29, REDTaq.TM. Genomic DNA polymerase, or sequenase. Exemplary polymerases include, but are not limited to Bacillus stearothermophilus pol I, Thermus aquaticus (Taq) pol I, Pyrccoccus furiosus (Pfu), Pyrccoccus woesei (Pwo), Thermus flavus (Tfl), Thermus thermophilus (Tth), Thermus litoris (Tli) and Thermotoga maritime (Tma). These enzymes, modified versions of these enzymes, and combination of enzymes, are commercially available from vendors including Roche, Invitrogen, Qiagen, Stratagene, and Applied Biosystems. Representative enzymes include PHUSION.RTM. (New England Biolabs, Ipswich, Mass.), Hot MasterTaq.TM. (Eppendorf), PHUSION.RTM. Mpx (Finnzymes), PyroStart.RTM. (Fermentas), KOD (EMD Biosciences), Z-Taq (TAKARA), and CS3AC/LA (KlenTaq, University City, Mo.).  (Emphasis added)

It is further noted that T4 polymerase (claim 28) is naturally found in T4 bacteriophage.  In support of this position attention is directed to US 4,711,955 (Ward et al.) which teaches at column 14, third paragraph:
E. coli, bacteriophage T4 DNA polymerase, DNA polymerases .alpha. and .beta. from murine (A-9) and human (HeLa) cells, and the DNA polymerase of Herpes simplex virus.  (Emphasis added)

As can be seen in claim 33, the kit is to comprise “a set of oligonucleotide capture probes”.  The probes are not limited to the target they are to “capture”.  In applying the broadest reasonable interpretation to the claim, it is noted that applicant, at page 4, last paragraph, bridging to page 5, provides a definition of the “subject” from which the nucleic acid sample is derived, and in the following paragraph, applicant identifies the various “genetic variant” to be detected.  As stated therein:
[13] 	A subject refers to an animal, such as a mammalian species (preferably human) or avian (e.g., bird) species, or other organism, such as a plant. More specifically, a subject can be a vertebrate, e.g., a mammal such as a mouse, a primate, a simian or a human. Animals include farm animals, sport animals, and pets. A subject can be a healthy individual, an individual that has or is suspected of having a disease or a predisposition to the disease, or an individual that is in need of therapy or suspected of needing therapy.

[14] 	A genetic variant refers to an alteration, variant or polymorphism in a nucleic acid sample or genome of a subject. Such alteration, variant or polymorphism can be with respect to a reference genome, which may be a reference genome of the subject or other individual.  Variations include one or more single nucleotide variations (SNVs ), insertions, deletions, repeats, small insertions, small deletions, small repeats, structural variant junctions, variable length tandem repeats, and/or flanking sequences, copy number variants (CNVs), transversions and other rearrangements are also forms of genetic variation. A variation can be a base change, insertion, deletion, repeat, copy number variation, transversion, or a combination thereof.

In view of the aspect that the target to be detected can be that which occurs in nature, the “capture probe”, which does not recite any limitation as to it being modified in any manner, has been construed as encompassing the naturally-occurring complementary sequence to any naturally occurring sequence.

Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  As noted above, the claims are to a kit which, as seen at paragraph [69], “can also include packaging, leaflets, CDs or the like”.  Such has been construed as encompassing kits where the various reagents are in separate containers/packaging.  

As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are not to any method, but rather are to a “kit” which has been found to comprise a listing of various naturally-occurring compounds.
It is further noted that each of claims 28, 29, and 33 depend from independent claim 21.  In recognition of 35 USC 112(d), each of the dependent claims must further limit the claim(s) from which they depend.  Thusly, claim 21 must encompass all of the embodiments recited in each of the dependent claims.  While the dependent claims may encompass some of that recited in the independent claim from which they each depend, the aspect of all of the claims being directed to a kit, and the components listed therein have not acted upon or changed the properties of the various products of nature.  As a consequence, the listing of such products in the kit has not been found to constitute significantly more than the various judicial exceptions. 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 21, 28, 29 and 33 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 21-24, 28-30 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0014451 A1 (Shultz et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2015/0051116 A1 (Kim) and US 2008/0254453 A1 (Shapero et al.).

Shultz et al., discloses multiple varieties of kits.  As stated at paragraph [0107]:
[0107] In another aspect of the present invention, a nucleic acid detection test kit is provided for performing the pyrophosphorolysis nucleic acid detection method. The nucleic acid detection test kit comprises the essential reagents required for the method of the nucleic acid detection invention. For nucleic acid detection by pyrophosphorolysis, the kit includes a vessel containing an enzyme capable of catalyzing pyrophosphorolysis such as Taq polymerase, T4 polymerase, AMV reverse transcriptase, MMLV reverse transcriptase, or poly(A) polymerase. The concentration of polymerase is 0.1 to 100 units/.mu.l, preferably about 5 units/.mu.l. Kits for use in DNA detection also include a vessel containing nucleoside diphosphokinase and a vessel containing ADP. Preferably, these reagents are free of contaminating ATP and adenylate kinase. The NDPK is provided in concentration of about 0.1 to 100 units/.mu.l, preferably about 1.0 units/.mu.l. The contaminants may be removed by dialysis or Apyrase treatment. Optionally, the kit may contain vessels with reagents for amplification of dNTPs or NTP to ATP. Amplification reagents include pyruvate kinase, adenylate kinase, NMPK, NDPK, AMP as the amplification substrate, and dCTP or AMP-CPP as high-energy phosphate donors. The kit may be packaged in a single enclosure including instructions for performing the assay methods. The reagents are provided in containers and are of a strength suitable for direct use or use after dilution.

The above showing is deemed to meet limitations of claims 28-30.



Bramlett et al., at paragraph [0500], teach that the adaptor can be Y-shaped, and that it can also comprise a 3’ overhang as well as a unique identifier sequence.  As stated therein:
Optionally, the Y-shaped adaptor includes a unique identifier sequence or a degenerate sequence. Optionally, the Y-shaped adaptor includes a sequencing primer binding site, an amplification primer binding site or a restriction enzyme recognition sequence. Optionally, the Y-shaped adaptor includes a 5' or 3' overhang end.  (Emphasis added)

Bramlett et al., in paragraph [0474], teach that the identifier sequences can be that of a barcode, and that one can have virtually any number of different barcode sequences present.  As stated therein:
[0474] In some embodiments, the adaptor can include identification sequences, such as for example, a uniquely identifiable sequence (e.g., barcode sequence). In some embodiments, a barcoded adaptor can be used for constructing a multiplex library of amplified nucleic acids. In some embodiments, the barcoded adaptors can be appended to a cleaved amplified nucleic acid and used for sorting or tracking the source of the target polynucleotide. In some embodiments, one or more barcode sequences can allow identification of a particular adaptor among a mixture of different adaptors having different barcodes sequences. For example, a mixture can include 2, 3, 4, 5, 6, 7-10, 10-50, 50-100, 100-200, 200-500, 500-1000, or more different adaptors having unique barcode sequences.  (Emphasis added)

The fact that the adaptor can comprise a barcode that can have any length, is deemed to fairly encompass limitations of claims 23 and 24.  
With regard to claim 23, it is noted that if the barcode is 8 nucleotides long, and if one were to substitute each of the positions with the 4 common nucleotides, there are some 48, or 65,536 different barcode sequences.  The aspect of there being more of less barcode sequences is deemed to be a matter of obvious design choice.    

The above showing is deemed to meet limitations of claims 21-24.


Kim, at paragraph [0177], teaches:
In some embodiments, an adaptor oligonucleotide comprises a 5' overhang, a 3' overhang, or both that is complementary to one or more target polynucleotides. Complementary overhangs can be one or more nucleotides in length.  (Emphasis added)

In view of the above showing, it would have been obvious to design the adaptor of Bramlett et al., such that the 3’ overhang was but a single nucleotide in length.

Shapero et al., in paragraph [0083], teach designing adaptors that can comprise single nucleotide overhang, and specifically identifies that the overhangs can be any of a combination of two single nucleotides.  As stated therein:
The ten possible combinations for (N.sub.1, N.sub.2) are (A, A), (A, G), (A,C), (A,T), (G,G), (G, C), (G, T), (C, C), (C, T) and (T, T). If adaptors with a T or C at the position complementary to the N are included during the ligation they will ligate to restriction sites that had either an A or a G at the N (A, A), (A, G) and (G, G).  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the 3’ overhang of Bramlett et al., and Kim where it was not only a single nucleotide in length, but that the Y-shaped adaptors comprised either a single C or a T in the overhang.   The relative amount of Y-shaped adaptors included in the kit and which comprise a C or a T at the 3’ tail is deemed to be a matter of obvious design choice.  (Claim 32)

In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the “nucleic acid detection test kit” of Shultz et al., 

In view of the wide use of such reagents in a multitude of reactions, one would have been motivated to combine such known and useful reagents for to offer same in a convenient assemblage would be both an obvious design choice and commercial expediency.  In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 21-24, 28-30 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0014451 A1 (Shultz et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2015/0051116 A1 (Kim) and US 2008/0254453 A1 (Shapero et al.).

Claims 34, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0053519 A1 (Fodor et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2007/0031832 A1 (Watt et al.) and US 5475100 (Hashino et al.).

Fodor et al., at paragraph [0101] teaches of an array that comprises all possible nucleotides of a given length “n”.  Given that all possible polynucleotides of a given length are present, such must encompass each and every embodiment claimed nucleic acid that has the same length.  


It is further noted that independent claim 34, employs the term “comprising” in defining the “population of adapted nucleic acids”.  Given such, the claim has been construed as encompassing additional sequences, even in significant amounts, which includes other sequences that are present in the array of Fodor et al.

It is noted that claims 34, 35, and 37-40 are directed to a “population of adapted nucleic acids”.  While the claims define the “adapted nucleic acids” in terms of their comprising “nucleic acid fragments” and these “fragments” are “flanked on both sides by an adaptor”, the claimed composition is still one of nucleic acids as the “adaptor”, “barcode” and “cell-free deoxyribonucleic acid” are still that of a variety of polynucleotides.

Bramlett et al., in paragraph [0469], teach that the adaptor can have any length.  As disclosed therein:
[0469] In some embodiments, the adaptor can have any length, including fewer than 10 bases in length, or about 10-20 bases in length, or about 20-50 bases in length, or about 50 -100 bases in length, or longer.  (Emphasis added)

Bramlett et al., in paragraph [0474], teach that the adapter can comprise an identifier sequence and that it can be a barcode, and that one can have virtually any number of different barcode sequences present.  As stated therein:
the adaptor can include identification sequences, such as for example, a uniquely identifiable sequence (e.g., barcode sequence). In some embodiments, a barcoded adaptor can be used for constructing a multiplex library of amplified nucleic acids. In some embodiments, the barcoded adaptors can be appended to a cleaved amplified nucleic acid and used for sorting or tracking the source of the target polynucleotide. In some embodiments, one or more barcode sequences can allow identification of a particular adaptor among a mixture of different adaptors having different barcodes sequences. For example, a mixture can include 2, 3, 4, 5, 6, 7-10, 10-50, 50-100, 100-200, 200-500, 500-1000, or more different adaptors having unique barcode sequences.  (Emphasis added)


The fact that the adaptor can be in a mixture, and that it can have a range of sizes is deemed to fairly meet the limitation that “at least some of the nucleic acid fragments have a size of between 100 and 230 nucleotide pairs” (Claim 34), and that “the molecular barcodes are from a set of molecular barcodes having from 2 to 100,000 different molecular barcode sequences” (claim 39).  

Watt et al., at paragraph [0788] teaches performing ligation reactions where “pooled genomic DNA fragments (average fragment length of 100 bp)” are used in a ligation reaction with an adaptor.

Hashino et al., at column 9, lines 39-44, teaches performing a ligation reaction using a fragment of “approximately 220 bp long”. 

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oligonucleotides produced for the array of Fodor et al., where the sequences were that which comprised not only adaptor sequences as well as ligated double-stranded fragments that range from about 100 to about 220 base pairs in length.  



	(3) New Grounds of Rejection
There are no new grounds of rejection.


	(4) Withdrawn Ground(s) of Rejection
The rejection of claims 21-24 and 26-33 under 35 USC 112(b) for lacking antecedent basis for “the free end” has been withdrawn.

The rejection of claims 26 and 27 under 35 U.S.C. 103 as being unpatentable over US 2001/0014451 A1 (Shultz et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2015/0051116 A1 (Kim) and US 2008/0254453 A1 (Shapero et al.) has been withdrawn.

Claims 26 and 27 are objected to as they depend from a rejected base claim.  Claims 26 and 27 would be allowable if written in independent form, including all limitations of the rejected base claim.

	(5) Response to Argument
Provisional nonstatutory double patenting rejection 

We do not seek appellate review of this issue. The cited case 16/596,180 has still not yet undergone examination and the claims may change. This issue will be addressed in further prosecution following the appeal.

As evidenced above, appellant does not traverse the provisional rejection.  It is further noted that the ‘180 application has been subjected to a restriction requirement, and that applicant’s/appellant’s response of 21 January 2022 in the ‘180 application comprised an amendment.  As seen therein, none of claims 36-44 have been amended as said claims have a status identifier of either “Original” or “Previously presented”.  Therefore, and in the absence of convincing evidence to the contrary, the provisional rejection should be affirmed.


Rejection under 35 USC § 101, Judicial Exception
At pages 4-5 of the Brief appellant traverses the rejection of claims 21, 28, 29 and 33 under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As seen therein, appellant asserts that the components of the kit set forth in independent claim 21 are non-obvious and thusly, add significantly more than the natural phenomenon listed in dependent claims 28, 29, and 33.  This argument has been considered and has not been found persuasive.  For convenience, claim 21 is reproduced below.

    PNG
    media_image2.png
    112
    606
    media_image2.png
    Greyscale


In addition to the above analysis, it is noted that appellant does not disagree that the T4 polymerase, Taq polymerase and oligonucleotide probes are products of nature/ natural phenomenon.
 Such a showing speaks further to the claimed invention not adding significantly more to the undisputed natural phenomenon.
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 21, 28, 29 and 33 under 35 U.S.C. § 101 for being directed to a judicial exception should be affirmed. 

Rejection of claims 21-24, 28-30, and 32 under 35 USC § 103(a)
At pages 5-8 of the brief appellant traverses the rejection of claims 21-24, 28-30 and 32 under 35 U.S.C. § 103 as being unpatentable over US 2001/0014451 A1 (Shultz et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2015/0051116 A1 (Kim) and US 2008/0254453 A1 (Shapero et al.).
At page 5 of the brief appellant asserts:


The above argument has been considered and has not been found persuasive.  It is noted that Kim was being relied upon for teaching the inclusion of a 3’ overhang, and that it can be but a single nucleotide.  A review of appellant’s traversal fails to find where appellant has taken into consideration the teachings of Kim.
As noted at paragraph 51 of the final Office action, Kim, at paragraph [0177], teaches:
In some embodiments, an adaptor oligonucleotide comprises a 5' overhang, a 3' overhang, or both that is complementary to one or more target polynucleotides. Complementary overhangs can be one or more nucleotides in length.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the adaptor of Bramlett et al., such that the 3’ overhang was but a single nucleotide in length.
Shapero et al., in paragraph [0083], teach designing adaptors that can comprise single nucleotide overhang, and specifically identifies that the overhangs can be any of a combination of two single nucleotides.  As stated therein:
The ten possible combinations for (N.sub.1, N.sub.2) are (A, A), (A, G), (A,C), (A,T), (G,G), (G, C), (G, T), (C, C), (C, T) and (T, T). If adaptors with a T or C at the position complementary to the N are included during the ligation they will ligate to restriction sites that had either an A or a G at the N (A, A), (A, G) and (G, G).  (Emphasis added)

In view of the prior art teaching that one can design adapters that comprise but a single 3’ overhang (appellant’s “single nucleotide 3’ tails”), and that prior art teaches explicitly of using C and T, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the Y-shaped adapter of Bramlett such that the “3’ overhang end” (appellant’s 

At page 8 of the Brief appellant asserts a point of secondary consideration.  As stated therein:
Moreover, although in general use of additional tailed adapters is undesirable because of greater potential for off-target side reactions (paragraph 20), such potential is reduced by the adapters tailed with C and T lacking mutually complementary ends to hybridize to one another. Thus, use of a combination of adapters tailed with C and T contributes to higher efficiency capture of target nucleic acid molecules (paragraph 70). For these reasons, selection of the particular combination of adapters required by the present claims is not an arbitrary design choice.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  It is noted that the claim fairly encompasses “two unhybridized single strands and a double-stranded portion” that are of undefined length and nucleotide sequence.   Given such tremendous breadth, it stands to reason that the “two unhybridized single strands” would react with partially complementary sequence and therein be involved in “off-target side reactions”.  In short, appellant’s argument has not been found to be commensurate with the scope of the claimed invention.    

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 21-24, 28-30 and 32 under 35 U.S.C. 103 as being unpatentable over US 2001/0014451 A1 (Shultz et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2015/0051116 A1 (Kim) and US 2008/0254453 A1 (Shapero et al.) should be affirmed.



Rejection of claims 34, 35, 37, and 40 under 35 USC § 103(a)
At pages 8-9 of the Brief appellant traverses the rejection of claims 34, 35, and 37-40 under 35 U.S.C. § 103(a) as being unpatentable over US 2001/0053519 A1 (Fodor et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2007/0031832 A1 (Watt et al.) and US 5475100 (Hashino et al.).

As an initial point, it is noted that appellant identifies “Claims 34, 35, 37 and 40” in their traversal while the rejection was directed to claims “34, 35, and 37-40”.  Given such, appellant’s traversal does not include claims 38 and 39.  In support of this position attention is directed to the screen-captured image from the Brief, infra.

    PNG
    media_image3.png
    90
    618
    media_image3.png
    Greyscale


Appellant, at pages 8-9 of the Brief, asserts that it would not have been obvious to arrive at the claimed “population of adapted nucleic acids”, especially as it relates to those that are 100 nucleotide pairs in size. This argument has been considered and has not been found persuasive.  It is noted that all of the adapted nucleic acids are not required to “have a size of between 100 and 230 nucleotide pairs”.  Rather, “at least some of the nucleic acid fragments” are of that size.  It is undisputed that Fodor et al., teach that their array can comprise all possible sequences of a given length “n”.  By having all such sequences, such not only provides the sequence of adapters of a range of sizes, but also provides the very nucleotide sequences that could be ligated so to form the larger adapted sequences as suggested by Bramlett et al.  As noted above, Bramlett et al., teach that the adapter can have any length and can also comprise from 2 to “1000 or more 
One of ordinary skill in the art would have been motivated to have employed the array of Fodor et al., for to do so would provide essential starting material for the ligation of any set of oligonucleotides, whether or not the sequences are directed to a target sequence, provide barcode sequences, as well as provide sequences that could be ligated in specific manner, therein providing the starting material for the generation of adaptors that are of several hundred bases in length as suggested by Bramlett et al.
In view of the well-developed state of the art at the time of filing, and the interest in being able to generate adapted nucleic acids, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 34, 35, and 37-40 under 35 U.S.C. § 103 as being unpatentable over US 2001/0053519 A1 (Fodor et al.) in view of US 2016/0194694 A1 (Bramlett et al.), US 2007/0031832 A1 (Watt et al.) and US 5475100 (Hashino et al.) should be affirmed.

(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:


/Ashwin Mehta/
Primary Examiner

                                                                                                                                                                                                    {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.